Stephens, P. J.,
concurring specially. I concur in everything except the ruling announced in paragraph 5. I see no difference in a recovery for mental pain and suffering and in a recovery for wounded feelings. In the charge of the court the jury were instructed that the plaintiff could recover damages as compensation for mental and physical pain and suffering in an amount to be determined by the enlightened consciences of impartial jurors, and that if the jury should find that there were aggravating circumstances either in the act or the intention, the plaintiff could recover an additional sum as “punitive damages,” to deter a “future similar occurrence,” or that if the jury should find that there were aggravating circumstances either in the act or the intention, the jury could give additional damages as compensation .for the wounded feelings of the plaintiff. The court, in charging the jury that the plaintiff could recover as compensation for physical pain and suffering, and that if the jury believed there were aggravating circumstances either in the act or intention the plaintiff could recover additional damages as compensation for wounded feelings, instructed the jury that there could be a double recovery for mental pain and suffering or for wounded feelings. There is no exception to the charge of the court as being error on the ground that it authorized a double recovery as compensation for mental pain and suffering or for wounded feelings. The charge in this respect might be erroneous. See Southern Railway Co. v. Jordan, 129 Ga. 665 (2) (59 S. E. 802); Georgia Railway & Electric Co. v. Davis, 6 Ga. App. 645 (2) (65 S. E. 785). The *613charge is excepted to only on the grounds that it was not authorized by the evidence, that the jury were instructed in an incorrect measure of damages, wherein they were instructed that the sum recoverable for physical pain and suffering was an amount to be determined by the enlightened consciences of impartial jurors, and that the charge authorized a recovery of compensatory damages for pain and suffering, and in addition thereto “punitive damages” for wounded feelings. The charge was not subject to any of the exceptions taken. The charge as given, which is referred to in paragraph 5 of the opinion, was not error' on any ground of error assigned.